Citation Nr: 9914141	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from September 1965 to 
September 1967.  This appeal comes before the Board of 
Veterans' Appeals from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that the appellant has raised the issue of 
entitlement to a disability due to Agent Orange exposure.  
See letters dated February 12, 1997, and April 23, 1997.  
This matter has not been addressed by the RO and is being 
referred for further action.  

The Board further notes that on a VA Form 9, dated in May 
1994, the appellant raised the issue of entitlement to 
service connection for alcohol dependency secondary to PTSD.  
This matter is also referred to the RO for further action.   


FINDINGS OF FACT

1.  Service connection for PTSD was denied by means of a May 
1991 rating action.  That decision is final.

2.  Additional evidence submitted after the May 1991 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The RO's May 1991 decision to deny service connection for 
PTSD is a final determination.  Evidence received subsequent 
to the May 1991 determination is new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for PTSD was 
previously denied by means of a May 1991 rating action.  The 
evidence of record at that time did not indicate that the 
appellant was diagnosed with PTSD.  Thus, the RO determined 
that service connection was not warranted.  However, the 
Board notes that evidence submitted subsequent to the May 
1991 rating action includes report of a VA psychiatric 
examination, dated in February 1993, which indicates that he 
was diagnosed with PTSD.

The Board notes that the RO has decided the appellant's claim 
on the merits, without determining whether new and material 
evidence has been submitted.  However, the Board must still 
address the underlying issue as to whether the appellant has 
submitted sufficient evidence to reopen his claim before 
addressing the merits of the claim.  Barnett v. Brown, 8 
Vet.App. 1 (1995).  Thus, the issue on the title page has 
been corrected to more accurately reflect the issue on 
appeal.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Determining what the "issue at hand" is for purposes of 
reopening a finally denied claim depends on what evidence was 
before the rating agency when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the RO's May 1991 decision determined that evidence of 
a diagnosis of PTSD was not shown, and thus the claim was 
denied.

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted.  The Board 
notes, in particular, that the newly submitted evidence 
indicates that he now has a diagnosis of PTSD.  The Board 
finds this evidence new in that it provides new information 
not previously before the RO.  The Board also finds this 
evidence so significant that it must be considered in order 
to fairly decide the claim.  Therefore, the claim must be 
reopened.  The Board further finds that additional 
development is necessary prior to further consideration of 
this matter.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.


REMAND

The appellant has reported various stressors to which he was 
exposed during his service in Vietnam.  The Board finds that 
the RO should conduct additional development in verifying his 
stressors.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide any additional details that he 
can recall pertaining to the alleged 
inservice stressors.  He should be 
informed that verification of a stressor 
is necessary for a favorable 
determination, and that without 
sufficient detail, it may not be possible 
to obtain such verification.  

2.  The RO should then take the 
appropriate steps to obtain verification 
of the appellant's stressors, to include 
all stressors described in his February 
1991 statement, as well as statements 
made during psychiatric evaluations in 
November 1992 (private evaluation) and 
February 1993 (VA).  The RO's attempts in 
accomplishing this task should include 
requesting verification of stressors as 
well as unit records from the U.S. Armed 
Services Center for Research for Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to any 
stressors in service, and if so, what was 
the nature of the stressors.  

4.  The RO should then arrange for the 
appellant to be accorded another 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder.  The examiner 
should integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO and found to be sufficient to produce 
PTSD by the examiner.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  The RO should ensure that if 
additional development is necessary, all 
such necessary development is 
accomplished.

6.  When the RO is satisfied that the 
record is complete, the claim of 
entitlement to service connection for 
PTSD should be adjudicated.  The RO 
should ensure that the provisions of 
38 U.S.C.A. § 1154(b) are considered and 
addressed.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, a supplemental statement of the 
case should be prepared and the appellant and his 
representative should be given a reasonable period of time 
for reply.  Thereafter, the claim should be returned to the 
Board for further review, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




